Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER' S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a communication on 3/19/2021 with Attorney Fitzpatrick.
The application has been amended as follows: 
1 (Currently amended) An apparatus for holding an electronic device, said radiation having a wavelength, comprising:
a front panel portion that includes a radiation shielding flexible carbon fiber layer having an outer edge;
a back panel portion that includes a base layer and
a device housing positioned on the back panel base layer,
wherein the outer edges of each of the flexible carbon fiber layer and base layer extend from edges of the device housing by a width w and an electronic device having an antenna, wherein the electronic device is removably positioned within the device housing 
wherein the width w is a fraction of a the wavelength of the radiation emitted by the antenna, and the width w is between 1.7 and 2.0 centimeters from each of front, back, top and bottom sides of the electronic device, and
wherein the width w is at least 1/8th of the wavelength of the radiation emitted by the electronic device.

[End of Amendment]

Response to Argument
The Declaration of Duong Huy Ha under 37 CFR 1.132 filed 3/17/2021 is sufficient to overcome the rejection of claims 1 and 3-5 based upon the unexpected result of Specific Absorption Rate (SAR) Test Results from the report produced by an independent testing firm, Intertek.  
As shown in the report, when the width from each of front, back, top and bottom sides of the electronic device is 1.7cm, the SAR 1g value is very minimal, only about 0.004 W/kg. However, when the width from each of front, back, top and bottom sides of the electronic device is 1.6cm, the SAR 1g value is .065 W/kg.  Thus the resulting SAR values yielded by the claimed invention (width between 1.7cm-2cm) are drastically reduced thus are unexpected result in comparison to SAR value yielded by the cited art (width is 1.6cm).

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
In view of updated search, Examiner Amendment and the Declaration under 37. CFR1.132 filed on 3/17/2021, claims 1 and 3-5 are allowed.
The closest prior arts of record are: Lungley (US Pub No. 6711387) an apparatus for holding electronic devices and protecting users from radiation exposure comprising a front panel and a back panel. McFadden (US Patent No. 20040020674) teaches a carbon fiber layer. Tuttle (US 20110032171) teaches the width w is at least 1 /8th of the wavelength of the radiation emitted by the electronic device.  Parienti (US 20110098090) teaches the width is 1.6cm but does not explicitly 
Since the Declaration under 37. CFR1.132 filed on 3/17/2021 shows sufficient evidence that the range 1.7-2.0cm yields unexpected result, the cited prior art alone or in combination does not fairly suggest or disclose all the combination of claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646